Citation Nr: 1308705	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-13 247A	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for diabetes mellitus, Type II, rated as 20 percent disabling from September 27, 2005.  


REPRESENTATION

Appellant represented by:	Louis D. Turco, Attorney at Law


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel




INTRODUCTION

The Veteran had active service from June 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2007 rating decision granted service connection for diabetes mellitus and assigned a disability evaluation of 20 percent, effective as of September 27, 2005.

In April 2012, the Board remanded to the agency of original jurisdiction the issue of entitlement to a higher rating for diabetes for additional development.  


FINDING OF FACT

On January 15, 2013, prior to the promulgation of a decision in the appeal of the diabetes rating issue, the Board received notification from the appellant that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for a higher rating for diabetes and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


